Exhibit 10(e)(2)

 

Omnibus Agreement—2004 PIP:ELTIP; PSs

 

AGREEMENT PURSUANT TO

XEROX CORPORATION

2004 PERFORMANCE INCENTIVE PLAN

 

AGREEMENT, by Xerox Corporation, a New York corporation (the “Company”), dated
as of the date which appears as the “Date of Agreement and Award” in the Award
Summary attached hereto (the “Award Summary”) in favor of the individual whose
name appears on the Award Summary, an employee of the Company, one of the
Company’s subsidiaries or one of its affiliates (the “Employee”).

 

In accordance with the provisions of the “2004 Performance Incentive Plan” (the
“Plan”), the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or the Chief Executive Officer of the Company (the “CEO”) has
authorized the execution and delivery of this Agreement.

 

Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.

 

The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:

 

AWARDS

 

1. Award of Performance Shares. Subject to all terms and conditions of the Plan
and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Performance Shares (individually,
the “PS”) as shown on the Award Summary.

 

TERMS OF THE PERFORMANCE SHARES

 

2. Entitlement to Shares. As soon as practicable on or after the Vesting Date
indicated on the Award Summary in connection with the PSs (the “Vesting Date”),
the Company shall, without transfer or issue tax to the person entitled to
receive the shares, deliver to such person a certificate or certificates for a
number of shares of Common Stock equal to the number of vested PSs (subject to
reduction for payment of withholding taxes as described below). The number of
shares to be issued to Employee shall be reduced by the amount of withholding
taxes which must be paid under U.S. Federal and, where applicable, state and
local law at the time of each distribution. No fractional shares shall be
issued. Instead, the Company shall apply the equivalent of any fractional share
amount to Federal, and where applicable, state and local, withholding taxes.

 

The award of PSs covered hereby shall be earned based on achieving one hundred
percent (100%) of a target on an annual basis based on certain performance
measures as shall be determined from time to time by the Compensation Committee.
To the extent that performance measures are achieved at or between threshold and
maximum levels (as shall be determined by the Compensation Committee) on a
three-year cumulative basis, an additional award of PSs will be earned, net of
shares previously earned for annual achievement. The Vesting Date for earned PS
awards granted shall be set forth in the Award Summary.

 

1



--------------------------------------------------------------------------------

Upon the occurrence of an event constituting a Change in Control, all PSs and
dividend equivalents outstanding on such date shall be treated pursuant to the
terms set forth in the Plan. Upon payment pursuant to the terms of the Plan,
such awards shall be cancelled.

 

3. Dividend Equivalents. The Employee shall be entitled to receive from the
Company cash payments at the same time and in the same amounts that the holder
of record of a number of shares of Common Stock equal to the number of PSs
covered by this Agreement would be entitled to receive as dividends on such
Common Stock. Such right to cash payment on a PS covered hereby shall apply to
all dividends the record date for which occurs at any time during the period
commencing on the date hereof and ending on the date that the Employee becomes a
shareholder of record with respect to such share as a result of (i) the
entitlement to shares on or after the Vesting Date as provided under Paragraph
2, or (ii) the date this PS otherwise terminates, whichever occurs first.
Payments under this Paragraph shall be net of any required U.S. Federal, state
or local withholding taxes.

 

4. Ownership Guidelines. Guidelines pertaining to the Employee’s required
ownership of Common Stock shall be determined by the Committee in its sole
discretion at or before the making of the Award as communicated to Employee in
writing at the time this Agreement is delivered to Employee.

 

5. Holding Requirements. The Employee must retain fifty percent (50%) of the net
shares of Common Stock acquired in connection with the PSs (net of withholding
tax and exercise fees) until ownership guidelines are met under Paragraph 4
hereof. Such shares shall be held in the Employee’s Smith Barney account or at
another account acceptable to the Company.

 

If employment terminates due to the death of the Employee, such holding
requirements shall cease at the date of death. If the Employee terminates for
any other reason, the holding requirement will be applicable for up to a one
year period following termination.

 

OTHER TERMS

 

6. Rights of a Shareholder. Employee shall have no rights as a shareholder with
respect to any shares covered by this Agreement until the date of issuance of a
stock certificate to him for such shares. Except as otherwise provided herein,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.

 

7. Non-Assignability. This Agreement shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.

 

8. Effect of Termination of Employment or Death.

 

(a) Effect on PSs. In the event the Employee

 

(i) voluntarily ceases to be an Employee of the Company or any subsidiary or
affiliate for any reason other than retirement, and the PSs have not vested in
accordance with Paragraph 2, the PSs shall be cancelled on the date of such
voluntary termination of employment.

 

(ii) involuntarily ceases to be an Employee of the Company or any subsidiary or
affiliate for any reason (including Disability), other than death or for Cause,
contingent upon Employee executing a general release, which may include an
agreement with respect to engagement in detrimental activity, in a form
acceptable to the Company, shares will vest on a pro-rata basis for annual and
three-year cumulative performance if achieved in accordance with Paragraph 2,
based on the Employee’s actual months of service. For the year in which
termination occurs, shares earned for that year will be calculated as follows:
multiply the total award earned for that year by a fraction, the numerator of
which will be the number of months of full service for that year and the
denominator will be 12. Any

 

2



--------------------------------------------------------------------------------

shares earned for annual performance pursuant to this grant for years prior to
such involuntary termination of employment and shares earned on a pro-rata basis
for annual performance as described herein will be paid out as soon as
practicable following the Vesting Date noted in the Award Summary. For
three-year cumulative performance, vesting will be calculated as follows:
multiply the total three-year cumulative award earned by a fraction, the
numerator of which will be the number of months of full service during the three
years and the denominator will be 36, and subtract from the sum the number of
shares previously earned for annual performance pursuant to this grant. Payout
shall occur as soon as practicable following the Vesting Date noted in the Award
Summary.

 

(iii) ceases to be an employee of the Company or any subsidiary or affiliate by
reason of death, 100% of the PSs pursuant to this grant shall vest on the date
of death and the certificates for shares shall be delivered in accordance with
Paragraph 7 to the personal representatives, heirs or legatees of the deceased
Employee.

 

(iv) ceases to be an Employee of the Company or any subsidiary or affiliate by
reason of retirement, contingent upon Employee executing a general release,
which may include an agreement with respect to engagement in detrimental
activity, in a form acceptable to the Company, shares will vest on a pro-rata
basis for annual and three-year cumulative performance, if achieved in
accordance with Paragraph 2, based on the Employee’s actual months of service.
For the year in which retirement occurs, shares earned for that year will be
calculated as follows: multiply the total award earned for that year by a
fraction, the numerator of which will be the number of months of full service
for that year and the denominator will be 12. Any shares earned for annual
performance pursuant to this grant for years prior to retirement and shares
earned on a pro-rata basis for annual performance as described herein will be
paid out as soon as practicable following the Vesting Date noted in the Award
Summary. For three-year cumulative performance, vesting will be calculated as
follows: multiply the total three-year cumulative award earned by a fraction,
the numerator of which will be the number of months of full service during the
three years and the denominator will be 36, and subtract from the sum the number
of shares previously earned for annual performance pursuant to this grant.
Payout shall occur as soon as practicable following the Vesting Date noted in
the Award Summary; and

 

(v) ceases to be an Employee of the Company or any subsidiary or affiliate due
to termination for Cause, the PSs shall be cancelled.

 

(b) Disability. Cessation of active employment due to commencement of long-term
disability under the Company’s long-term disability plan shall not be deemed to
constitute a termination of employment for purposes of this Paragraph 8 and
during the continuance of such Xerox-sponsored long-term disability plan
benefits the Employee shall be deemed to continue active employment with the
Company. If the Employee is terminated because the Employee has received the
maximum coverage under the Xerox long-term disability plan, the vesting of PSs
shall be provided pursuant to Paragraph 8 (a)(ii) above.

 

(c) Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Company, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Company’s Human Resource Policies as in effect from time to time (iii)
rendering services to a firm which engages, or engaging directly or indirectly,
in any business that is competitive with the Company or represents a conflict of
interest with the interests of the Company; (iv) conviction of, or entering a
guilty plea with respect to, a crime whether or not connected with the Company;
or (v) any other conduct determined to be injurious, detrimental or prejudicial
to any interest of the Company.

 

9. General Restrictions. If at any time the Committee or CEO, as applicable,
shall determine, in its or her discretion, that the listing, registration or
qualification of any shares subject to this Agreement upon any securities
exchange or under any state or Federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the awarding of the PSs or the issue or purchase of shares
hereunder, the certificates for shares may not be issued in respect of PSs in
whole or in part

 

3



--------------------------------------------------------------------------------

unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Committee
or CEO, as applicable, and any delay caused thereby shall in no way affect the
date of termination of the PSs.

 

10. Amendment of This Agreement. With the consent of the Employee, the Committee
or CEO, as applicable, may amend this Agreement in a manner not inconsistent
with the Plan.

 

11. Subsidiary. As used herein the term “subsidiary” shall mean any present or
future corporation which would be a “subsidiary corporation” of the Company as
the term is defined in Section 425 of the Internal Revenue Code of 1986 on the
date of award.

 

12. Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.

 

13. Notices. Notices hereunder shall be in writing and if to the Company shall
be mailed to the Company at P.O. Box 1600, 22B, Stamford, Connecticut 06904,
addressed to the attention of Stock Plan Administrator, and if to the Employee
shall be delivered personally or mailed to the Employee at his address as the
same appears on the records of the Company.

 

14. Interpretation of This Agreement. The Committee or the CEO, as applicable,
shall have the authority to interpret the Plan and this Agreement and to take
whatever administrative actions, including correction of administrative errors
in the awards subject to this Agreement and in this Agreement, as the Committee
or the CEO in its or her sole good faith judgment shall be determined to be
advisable. All decisions, interpretations and administrative actions made by the
Committee or the CEO hereunder or under the Plan shall be binding and conclusive
on the Company and the Employee. In the event there is inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

 

15. Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent provided in Paragraph 8 to the personal representatives, legatees
and heirs of the Employee.

 

16. Governing Law. The validity, construction and effect of the Agreement and
any actions taken under or relating to this Agreement shall be determined in
accordance with the laws of the state of New York and applicable Federal law.

 

17. Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.

 

18. Integration of Terms. Except as otherwise provided in this Agreement, this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.

 

XEROX CORPORATION By:  

LOGO [g92047g66s36.jpg]

--------------------------------------------------------------------------------

    Signature

 

4